    Case 1:21-mc-00007-RBK Document 4 Filed 06/29/21 Page 1 of 2 PageID: 6



                               UNITED STATES DISTRICT COURT

                                    DISTRICT OF NEW JERSEY

                                   MINUTES OF PROCEEDINGS

CAMDEN OFFICE:                                                  DATE OF PROCEEDINGS: 6/29/21

JUDGE: Robert B. Kugler

COURT REPORTER: Carl Nami, Jr.

OTHERS:                                                         DOCKET NO. Misc. #21-7

TITLE OF CASE:

IN RE: STEPHEN MEILE

APPEARANCES:
Daniel Friedman, AUSA for Gov.’t.
Andrew Carey, AUSA for Gov.’t.
Marc Cantanzaro, Esq. for Stephen Meile
(Stephen Meile present)

NATURE OF PROCEEDINGS:

Hearing on Order to Show Cause why Stephen Meile should not be held in contempt for violating Orders
of the Court.

DISPOSITION:

Court finds Stephen Meile in contempt of Court. ORDERED sanctions be imposed in the amount of
$11,227.29 to be paid within 60 days w/Special Assessment in the amount of $25, if applicable. Order to
be entered.

COURT ADVISED DEFT. OF RIGHT TO APPEAL.




                                                s/Barbara Fisher
                                                       Deputy Clerk


Time Commenced: 9:40 AM Time Adjourned: 10:15 AM             Total Time: 35 min.
Case 1:21-mc-00007-RBK Document 4 Filed 06/29/21 Page 2 of 2 PageID: 7
